Title: From Alexander Hamilton to Richard Hunewell and Nathan Rice, 21 May 1799
From: Hamilton, Alexander
To: Hunewell, Richard,Rice, Nathan


Sir
New York May 21. 1799

The following are the different contractors of the State of Massachusetts Joseph Ruggles Nathl: Ruggles Ralph Smith Aaron & Charles Davis all of Roxbury.
You will please as soon as be to make arrangements with them for the supply of the troops at the several Recruiting Rendezvouses.
with true consideration
A H
Col Rice & Hunnewell
